Fain, Judge,
dissenting.
{¶ 60} I agree with Judge Froelich’s opinion for the court in all other respects, but I would overrule the first assignment of error. Consequently, I would reverse the sentence in this case and remand the cause for the sole purpose of correcting the error concerning the length of postrelease control.
{¶ 61} Marriott relies upon State v. Powers, Cuyahoga App. No. 86365, 2006-Ohio-2458, 2006 WL 1351661, and State v. Allen, Cuyahoga App. No. 82618, 2003-Ohio-6908, for the proposition that the presence of more than one person in a home does not constitute multiple animi that would support a conviction upon multiple counts of burglary. In those eases, the defendants were charged with violating R.C. 2911.12(A)(1) and (2), respectively, which provide:
{¶ 62} “No person, by force, stealth, or deception, shall do any of the following:
{¶ 63} “(1) Trespass in an occupied structure or in a separately secured or separately occupied portion of an occupied structure, when another person other *110than an accomplice of the offender is present, with purpose to commit in the structure or in the separately secured or separately occupied portion of the structure any criminal offense;
{¶ 64} “(2) Trespass in an occupied structure or in a separately secured or separately occupied portion of an occupied structure that is a permanent or temporary habitation of any person when any person other than an accomplice of the offender is present or likely to be present, with purpose to commit in the habitation any criminal offense.”
{¶ 65} In each case, the appellate court concluded that the conduct proscribed by the burglary statute was not “defined in terms of conduct toward another person.” State v. Allen at ¶ 21; State v. Powers at ¶ 12.
{¶ 66} In the case before us, by contrast, Marriott was charged with, and convicted of, aggravated burglary, in violation of R.C. 2911.11(A)(1), which provides as follows:
{¶ 67} “No person, by force, stealth, or deception, shall trespass in an occupied structure or in a separately occupied portion of an occupied structure, when another person other than an accomplice of the offender is present, with purpose to commit in the structure or in the separately secured or separately occupied portion of the structure any criminal offense, if any of the following apply:
{¶ 68} “(1) The offender inflicts, or attempts or threatens to inflict physical harm on another.”
{¶ 69} Thus, in the case before us, in contrast to the State v. Powers and State v. Allen cases, the offense of which Marriott was convicted has, as an essential element, the infliction of physical harm, or the attempt to inflict, or the threat to inflict, physical harm upon another. This offense is defined in terms of conduct towards another person.
{¶ 70} When the offender inflicts harm, attempts to inflict harm, or threatens to inflict harm, upon more than one person, there is more than one animus, and the offender may be convicted of more than one offense. State v. Phillips (1991), 75 Ohio App.3d 785, 790, 600 N.E.2d 825.